DETAILED ACTION
	This is a final Office Action on the merits for application 17/195,659. Receipt of the amendments and arguments filed on 03/15/2022 is acknowledged.
Claims 1-18 are pending.
Claims 1-18 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Konecny et al. (U.S. Publication 2017/0337783) in view of Kress (U.S. Publication 2002/0194796), Kohen (CA 3055254), and Krivens (U.S. Publication 10,174,515).
Regarding claim 1, Konecny et al. disclose a booth comprising:
a door (#130/132) from which a user is able to enter an internal space (#120/122) of the booth (see figure 1), the door having a locking part (see paragraph 40, where the doors can be secured/locked by interaction of the user with the sub-system and thus comprises of a locking part), the locking part being controlled based on reservation information of the booth (see paragraph 55, where the system can allow reserving spaces in line and making appointments, such as by using mobile devices or touch screens provided on the system, and thus allows such reservation 
a display (elements #140, #128, and/or #136 and #134 can be considered displays of the system) that is disposed on an outer wall surface of the booth (see figure 1), the display displaying information that indicates presence of the user in the booth (displays #140 and #128 provide interfaces for users to provide information on use of the booth while elements #136 and #134 can be considered displays which turn opaque and thus indicate that the booth is being used); and
a ceiling (the upper, bounding roof portion of the booth as depicted in figure 1).
Konecny et al. disclose the use of motion sensors for motion detection in order to identify consumers and traffic. However, Konecny et al. do not specifically disclose the ceiling comprising of a light, a fire extinguishing medium discharge part, and a heat sensor that has a motion detecting function as defined. 
It is highly well known in the art, as evidenced by Kress, that booths that are to be placed within the interior of a building can comprise of smoke #53 or temperature sensors #52 and a fire extinguishing medium discharge part (a water dispenser) that allows water to discharge through the ceiling when the temperature or smoke detectors are activated based on certain levels detected by such sensors. Furthermore, lights #44 are also known to be placed on the ceiling in order to properly illuminate the interior of such a booth for use. Kress discloses that both smoke and heat sensors can be used with such a booth and thus it would have been obvious to have included a fire extinguishing medium discharge part and a heat sensor within the ceiling of the booth of Konecny et al., as taught in Kress, in order to meet certain building code requirements 
Though Konecny et al. in view of Kress disclose separate motion and heat sensors for use in such a booth and not a heat sensor with integrated motion detection functionality, integration of such sensors into a single assembly is highly well known in the art. Kohen teaches that a modular sensor assembly #600 can be constructed so as to include smoke, temperature, humidity, motion, glass breakage and carbon monoxide sensors fitted within a housing, where such a housing can be attached to a ceiling of a room. Therefore, it would have been obvious to have used a single sensory assembly that includes both heat and motion detection sensors as well as other sensors as needed within Konecny et al. in view of Kress, as taught in Kohen, in order to provide an integrated system that reduces wires and installation time and costs and also since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Furthermore, Konecny et al. does not disclose the bottom of the booth comprises of a caster and fixing part as defined.
It is highly well known in the art, as evidenced by Krivens, that booths that are to be placed in the interior of a building can be constructed with casters #16a which allow the booth to be moved to any space where needed and also fixing parts, such as height adjustable pedestals #16b, that prevent movement of the booth and wheels and thus fix 
Regarding claim 2, Konecny et al. in view of Kress, Kohen, and Krivens render obvious the booth further comprises a ventilation fan that promotes ventilation of air inside the booth (Kress discloses that a ventilation fan #50 can be used to exchange air within the booth and it would have been obvious to have similarly included a vent fan within the booth of Konecny et al. in order to circulate the air within the interior spaces of the booth).
Regarding claim 3, Konecny et al. in view of Kress, Kohen, and Krivens render obvious the booth further comprises an electrical device (any one of the electrical devices of Konecny et al., such as the ATM, the power connections or power supplies, such as battery back-up devices, Wi-Fi antennas or other electronic equipment as defined in paragraph 64).
Regarding claim 4, Konecny et al. in view of Kress, Kohen, and Krivens render obvious the electrical devices is any one or more of an information telecommunications devices, a power distributor, a transformer, a power source device, and a monitor screen device (see paragraph 64 of Konecny et al.).
Regarding claim 5, Konecny et al. in view of Kress, Kohen, and Krivens render obvious the information telecommunications device is a wired router, a wireless router, or a gateway (see paragraph 64 of Konecny et al.).
Regarding claim 6, Konecny et al. in view of Kress, Kohen, and Krivens render obvious the display has any one or more functions of an input function, an authentication function, a reading function, and a payment receiving function (paragraph 57 of Konecny et al. discloses the display can process bill payment while also receiving other input functions as required by the user).
Regarding claim 7, Konecny et al. in view of Kress, Kohen, and Krivens render obvious the booth is constituted by a plurality of divided side walls (see figure 1 of Konecny et al., where the booth comprises a plurality of side walls which can be considered divided based on the materials used or based on the type of sidewall used, such as the door portion comprising of a door portion #132 and a transparent/opaque portion #136, or the sidewalls can be considered divided by spine #118 as well as divided by the outer corner frame elements).
Regarding claim 8, Konecny et al. in view of Kress, Kohen, and Krivens render obvious the fixing part is configured to adjust a height of the booth (Krivens discloses such fixing parts can be height adjustable jacks, where such features would be provided within Konecny et al. as explained above).
Regarding claim 9, Konecny et al. in view of Kress, Kohen, and Krivens render obvious the heat sensor is disposed on an inner wall side of the ceiling facing the internal space of the booth (as depicted in figure 11 of Kress, the heat sensor is installed on an inner wall side of the ceiling facing the internal space of the booth in 
Regarding claim 10, Konecny et al. in view of Kress, Kohen, and Krivens render obvious the fire extinguishing medium discharge part is aligned with an inner wall surface of the ceiling facing the internal space of the booth (see figures 5 and 11 of Kress, where the discharge parts comprise of openings #55 which are to be aligned with the openings of the inner wall surface of the ceiling and where the openings of the discharge part and inner wall surface extend horizontally so as to align with one another and properly dispense water within the booth when needed, where such features would be provided within Konecny et al. as explained above).
Regarding claim 11, Konecny et al. in view of Kress, Kohen, and Krivens render obvious the door is a see-through door (see Konecny et al., where the door can be transparent).
Regarding claim 12, Konecny et al. in view of Kress, Kohen, and Krivens render obvious the door is made of glass (paragraph 40 of Konecny et al. et al. disclose the door can be constructed from glass).
Regarding claim 13, Konecny et al. in view of Kress, Kohen, and Krivens render obvious the door further comprises a gripping part (figure 1 of Konecny et al. depicts a handle on the door, where such a handle can be considered a gripping part).
Regarding claim 14, Konecny et al. in view of Kress, Kohen, and Krivens render obvious the gripping part is a handle (see figure 1 of Konecny et al.).
Regarding claim 15, Konecny et al. in view of Kress, Kohen, and Krivens render obvious the display further comprises a certification unit that certifies the user (see 
Regarding claim 16, Konecny et al. in view of Kress, Kohen, and Krivens render obvious the display further comprises a payment unit that allows the user to pay a use fee (The display of Konecny et al. can be considered the ATM which allows a user to pay use fees as well as other bills. However, if the Examiner is considered to over broadly interpret the ATM of Konecny et al. as charging usage fees, the Examiner takes Official Notice that ATMs are typically programmed to include usage fees for users who are not associated with such a bank or ATM company and thus it would have been obvious to have similarly provided such a usage fee for the ATM of Konecny et al. to set up the ATM with industry standards for operation.).
Regarding claim 17, Konecny et al. in view of Kress, Kohen, and Krivens render obvious the display further comprises a reception unit that performs use reservation (see paragraph 55 of Konecny et al.).
Regarding claim 18, Konecny et al. in view of Kress, Kohen, and Krivens render obvious a plurality of booths each including the plurality of divided side walls are coupled to each other side by side (see figures 1 and 4 of Konecny et al., where such a structure can be considered two booths which include a plurality of divided side walls and which are coupled to one another side by side).

Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that Konecny et al. and Kress do not disclose a heat sensor that has motion sensing functionality, Konecny et al. disclose that motion sensors can be used with the booth and Kress discloses that heat sensors are commonly used as well for safety purposes. Though such references do not disclose a single heat sensor which comprises of both functions of heat and motion sensing, it is highly well known in the art, as evidenced by Kohen, that a single modular sensor can be provided which can be set up so as to include both heat and motion sensing functionality as well as other sensors in a single housing. Therefore, it would have been obvious to have similarly provided a single sensor assembly which includes all of the sensors required for such a booth of the prior art for quicker and cheaper installation and also since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.